                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 BILLY GAMEZ                                  §
                                              §
        Plaintiff,                            §
                                              §
 vs.                                          §     Civil Action No. 5:21-cv-00520
                                              §     Jury Trial Demanded
 ADAPT SOLUTIONS, INC.                        §
                                              §
        Defendant.                            §



                       APPLICATION AND NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Pursuant to 28 U. S. C. §§ 1332(a)(2) and 1446(c)(1), Defendant ADAPT SOLUTIONS,

INC. (“Applicants”) file this Application and Notice of Removal and in support thereof would

show the Court the following:

       1.      Parties and Counsel –

               Plaintiff        Billy Gamez
               Counsel          Jeffrey J. Tom
                                SBN: 24056443
                                Troy “Trey” S. Martin, III
                                SBN: 13108800
                                Curt Cukjati
                                SBN: 05207540
                                Jacob Cukjati
                                SBN: 24101188
                                Abigail C. Arris
                                SBN: 24116170
                                MARTIN, CUKJATI & TOM, L.L.P.
                                1802 Blanco Road
                                San Antonio, Texas 78212
                                Telephone: (210) 223-2627
                                Facsimile: (210) 223-5052
                                E-mail: eservice@mcfirm.com
                Defendant        Adapt Solutions, Inc.
                Counsel          Pablo E. Rivera
                                 SBN: 24079216
                                 Stephen C. Haynes
                                 SBN: 09289800
                                 VIDAURRI, LYDE, RODRIGUEZ & HAYNES, L.L.P.
                                 One Alamo Center
                                 106 South St. Mary’s Street, Suite 201
                                 San Antonio, Texas 78205
                                 (210) 922-8541 Telephone
                                 (210) 922-8547 Facsimile
                                 Eservice: saoffice@vlrhlaw.com

        2.      State Court – The state district court from which this case is being removed is:

                407th Judicial District Court of Bexar County, Texas
                Bexar County Courthouse
                100 Dolorosa, # 4
                San Antonio, Texas 78205
                Telephone: (210) 335-2462
                Email: Vanessa.williams@bexar.org

        3.      Incident -- This is a personal injury case. Plaintiff Billy Gamez claims to have

been injured while attempting to use the Adapt XL Seat to access his Ford F-150 pick up on

October 8, 2020 in Bexar County, Texas. According to Plaintiff’s Original Petition, Plaintiff Billy

Gamez was attempting to enter his Ford F-150 pick-up truck using the Adapt XL Seat chair lift,

made to assist handicapped persons access their vehicles,) when allegedly it collapsed causing

Plaintiff to fall onto the asphalt.

        4.      Petition -- On or about April 26, 2021, Billy Gamez sued Adapt Solutions, Inc., a

foreign corporation organized and existing under the laws of Quebec, Canada, in the 407th Judicial

District Court of Bexar County, Texas. Exhibit 1.

        5.      Answers -- On or about May 25, 2021 Adapt Solutions, Inc filed its Original

Answer and requested a trial by jury and tendered the appropriate fee to the district clerk for the

state court. Exhibit 2.



                                                2/6
       6.      Amount in Controversy -- The amount in controversy exceeds $75,000.00. In

Plaintiff’s Original Petition, Plaintiff expressly asserted that he is seeking monetary relief in an

amount over $250,000.00 but not more than $1,000,000.00.

       7.      Pursuant to 28 U.S.C. § 1446(b)(3) this notice of removal was filed within 30

days after Defendant, ADAPT SOLUTIONS, INC. was served on May 5, 2021.

       8.      Diversity of Citizenship -- This case is one which is removable pursuant to 20

       U.S. Code § 1332. Diversity of Citizenship exists as Adapt Solutions, Inc. is a foreign

       corporation organized and existing under the laws of Quebec, Canada. Furthermore,

       Adapt Solutions, Inc, maintains its principal place of business in Quebec, Canada.

       Service was perfected upon Adapt Solutions, Inc. at 145 Rue Damase Breton, Saint-

       Lambert-de-Lauzon, QC G0S 2W0 in Canada. This case is being removed to the district

       and division from where the state court action was pending.

       WHEREFORE PREMISES CONSIDERED, Applicant prays that the above action now

pending in the 407th Judicial District Court of Bexar County, Texas, Cause No. 2021CI08119,

styled Billy Gamez, Plaintiff v. Adapt Solutions, Inc., Defendant, be removed to this Court

pursuant to Rule 28 U.S.C. §§ 1332, 1446 and that Applicant may have such other and further

relief at law or in equity to which it may show itself justly entitled.

                                                        Respectfully Submitted,

                                                        VIDAURRI, LYDE, RODRIGUEZ
                                                          & HAYNES, L.L.P.
                                                        One Alamo Center
                                                        106 South St. Mary’s Street, Suite 201
                                                        San Antonio, Texas 78205
                                                        (210) 922-8541 Telephone
                                                        (210) 922-8547 Facsimile
                                                        Eservice: saoffice@vlrhlaw.com

                                                        By:    /s/ Pablo E. Rivera



                                                  3/6
                                                       PABLO E. RIVERA
                                                       State Bar No. 24079216
                                                       STEPHEN C. HAYNES
                                                       State Bar No. 09289800

                                                 ATTORNEYS FOR DEFENDANT


                             CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on the 1st day of June, 2021, a true and correct copy of the
foregoing document has been served in accordance with Rule 21a of the Texas Rules of Civil
Procedure on all attorneys of record:

Jeffrey J. Tom
SBN: 24056443
Troy “Trey” S. Martin, III
SBN: 13108800
Curt Cukjati
SBN: 05207540
Jacob Cukjati
SBN: 24101188
Abigail C. Arris
SBN: 24116170
MARTIN, CUKJATI & TOM, L.L.P.
1802 Blanco Road
San Antonio, Texas 78212
Telephone: (210) 223-2627
Facsimile: (210) 223-5052
E-mail: eservice@mcfirm.com
Attorneys for Plaintiff Billy Gamez

                                                 /s/ Pablo E. Rivera
                                                 PABLO E. RIVERA




                                           4/6
                      INDEX OF MATTERS BEING FILED

1.   Register of Actions/Docket Sheet

                                 Live Pleadings
2.   Plaintiff’s Original Petition

3.   Defendant Adapt Solutions, Inc.’s Original Answer




                                     5/6
Exhibits:
1      Plaintiff’s Original Petition
2      Defendant’s Original Answer




                                       6/6
EXHIBIT 1
FILED
                                                                                                                                                                CIT PPS
4/26/2021    9:54 AM                                                        2021C108119
Mary Angie       Garcia
Bexar   County     District     Clerk
Accepted     By: Martha         Medellin
                                             W JD

                                                                       CAUSE         NO.


                      BILLY             GAMEZ                                                                                    IN    THE       DISTRICT            COURT


                              Plairbtiff,
                                                                                                                            407th
                      V8.                                                                                                                   JUDICIAL            DISTRICT

                      ADAPT                SOLUTIONS,               INC.


                              Defenaairt.                                                                                   OF BEXAR               COUNTY,             TEXAS



                                 PLAINTIFF'S                  ORIGINAL               PETITIONAND                          RULE          193.7          NOTICE          OF
                                RELIANCE               AND          RULE      609      REQUEST                  FOR         NOTICE              OF       CRIMINAL
                                                                                     CONVICTIONS


                     TO THE                HONORABLE                JUDGE           OF THE         COURT:


                                    NOW          COMES              BILLY          GAMEZ,              Plaintiff            in        the      above-entitled               cause,


                     coînplaining               of   ADAPT            SOLUTIONS,                INC.,          Defendant,               and       for    causes        of action


                     would          respectfully           show       the   Court      the    following:



                                                                                                  I.
                                            DISCOVERY                 CONTROL                PLAN/NON-EXPEDITED                                        ACTION


                     1.1.           The      damages           sustained           by Plaintiff          are       ongoing            and     include      both        economic



                     and         non-economic              elements.         Plaintiff         seeks       to      rely      on       the     jury's     valuation          of tbe


                     damages                based     on      the     evidence         presented           at      trial.        Nevertheless,             Plaintiff         must


                     make           a statement              of the     maximuîn             amount        of damages                  and,     therefore,        states      that


                     amount                to be over $250,000                but not înore               than        $1,OOO,OOO.Plaintiff                      reserves          the

                     right         to aîuend         these     amounts          if a jury      awards           an amount               in excess         of $1,OOO,OOO.


                     1.2.           Plaintiff        requests         a Level        3 discovery          plan        as provided               by the     Texas        Rules        of


                      Civil       Procedure.
                                                                                     II.
                                                                             PARTIES


2.1.       Plaintiff,            BILLY            GAMEZ,          is an individual                     residing               in Bexar            County,            Texas.


2.2.       Defendant,                  ADAPT             SOLUTIONS,                    INC.          ("ADAPT                  SOLUTIONS")                      is a foreign


                          organized                and     existing              under          the        laws          of    Quebec,             Canada.                ADAPT
corporation


                                does     and       solicits      business              in this             jurisdiction               for    its       XL      Seat        in    San
SOLUTIONS


Antonio,                        Texas,                   and                through                          its                eCommerce                               website:


                                                                                                ADAPT               SOLUTIONS                          does     î'ïot      have        a
https://adaptso1utions.com/product/xl-base/.


designated                agent        for       service       of process            or a place                  of business               in the        State        of Texas.


This       entity          either          (1)     is required              by      statute           to     designate                or    maintain              a resident


              or        eîïgages           in    business            in     the      State         of Texas,                  but      has       not        designated                or
agent


                           a resideîït             agent       for        service          of process              in the           State        of Texas;           or     (2) is a
maintained


                            of Texas              who      engages            in     business               in     the        State        of Texas            but        does     not
 nonresident


 ïnaintain              a regular            place       of business               in this         state           or a designated                     agent         for    service



                          and       this        proceediîïg           arises         out        of the           business             done        in    this     state.          Said
 of process,


                          is engaged               in business              in this          state         within             the     meaning            of that           term       as
 Defendant


                   by Section              § 17.042           of the        Texas          Civil      Practice                and     Remedies              Code           and    may
 defined


 be served               with     process           pursuant              to tlïe     Hague            Convention,                     20 U.S.T.            361 (February


 10,    1969)             and       as       authorized              by      Texas          Rule           of      Civil        Procedure               108a.           Pursuant


                    service         of process             may       be effected                by serving                 a true          and     correct           copy        of the
 thereto,


                        along     with          a copy     of tbe          attached             petition            to Chief           Executive                Officer,          Gina
 citatioîï,


                   at     145       Rue           Daînase            Bretoîï,              Saint-Lambert-de-Lauzon,                                      QC          GOS          2WO,
  Lewis


  Canada.




                                                                                            2
                                                                               III.
                                                    JURISDICTION                          AND    VENUE

3.1.       Venue          is proper            in   Bexar          County,       Texas pursuant                 to Texas Civil            Practice      &

Remedies              Code        § 15.001          et seq.        because            all or a substantial             part     of the events        or

omissions            giving       rise to Plaintiff's                claims      occurred          in Bexar       County,        Texas.

3.2.        This court             has jurisdiction                 over     this case and the damages                         sought      are within

the jurisdictional                 limits        of this court.



                                                                              IV.
                                                                            FACTS

4.1.        This        is a suit for strict                  liability      and negligence                 arising     from     the catastrophic

failure         of a vehicle             chair      lift     înanufactured,                marketed,          and sold by the Defendant,

ADAPT            SOLUTIONS.

In      2008,        Plaintiff,          BILLY        GAMEZ,               purchased            or acquired           an Adapt       XL     Seat. The

Adapt           XL      Seat       is     a chair          lift    made       to assist          handicapped            persons           access their

vehicles.            ADAPT         SOLUTIONS                      desigîïed,          manufactured,            marketed,          distributed,       and

sold      the    Adapt        XL        seat   installed          in Plaintiff's           vehicle.


4.2.        On        October           8, 2020, Plaintiff                 atteînpted           to use the Adapt               XL Seat to access

his Ford F-150 pickup                          truck        driver        seat when         suddenly          and unexpectedly              the Adapt

XL        Seat        collapsed           causing           Plaintiff        to fall        onto      the    asphalt.         Plaintiff      sustained

serious          personal          injuries         as a result            of the lift's         failure,      including        injuries     to his leg

 ("the     Incident").


 4.3.           As    a result           of ADAPT                 SOLUTIONS'                negligent          design      and manufacturing,



                                                                                      3
inadequate               warnings                 on the       Adapt          XL     Seat,     and      the      condition         of the Adapt             XL   Seat


when         it     left         tlïe      possession              of    ADAPT               SOLUTIONS,                 Plaintiff           BILLY           GAMEZ


sustained              substantial                   personal              injuries            requiring             medical            examination                and


treatment.             Further,                Plaintiff         suffered            physical          impairment,              disfigurement,                 loss     of


wages,           loss of earning                  capacity,         and pain           and      mental           anguish.



                                                                                       V.
                                                                   CAUSES             OF ACTION


5.1          Plaintiff             asserts          the     following           claims         and      causes       of action       against           Defendant,


ADAPT             SOLUTIONS,                       INC.:



                                                             Plaintiff's             Cause           of Action
                                   for     Striet          Liability           Against          Adapt            Solutions,          Inc.

5.2.         Plaintiff             incorporates               all the factual                allegations           made        above.


5.3.         Plaintiff              was        injured        by the          Adapt      XL         Seat.     The     XL      Seat    was        designed         to be


sold        to    retailers.               The      Adapt           XL        Seat     was          ultimately         placed        into        the      stream        of


comînerce             by ADAPT                    SOLUTIONS.


5.4.         ADAPT                 SOLUTIONS                    is strictly           liable        to Plaintiff           under     applicable             products


liability          law       including              the       RESTATEMENT                           (SECOND)            OF      TORTS            § 402        without


regard            to or proof               of negligence                or gross           negligence,             although         Plaintiff           would        also


show         that          the      Adapt           XL      Seat        was     negligently             designed,            înanufactured,                marketed


and         placed          into         the      stream           of    comînerce             in     a defective             condition          and      that     such


negligence                 and          defects     were        the      producing             cause        and     proximate           cause          of Plaintiff's


n1jur1e8.




                                                                                         4-
A.          Design             Defect


5.5.        There             was        a design             defect        in   the       Adapt          XL      Seat       at        tlïe     time           it     left     the


possession               of      ADAPT               SOLUTIONS.                      More        specifically,              the         Adapt           XL            Seat          is


defective         in the         following            respects:


            a.            Lacked              the    appropriate             safety        factor        for the        supporting               structure;                  aîïd

            b.            Improper                  and inadequate               materials              for the supporting                      structure;

5.6.        The          Adapt           XL      seat     was        defectively              designed            and      unreasonably                        dangerous


taking       into        consideration                  the     utility      of tl'îe product              and the          risk       involved.               The        Adapt


XL Seat           was         unreasonably                    dangerous          in     that        the    seat         could      break             and/or           collapse


resulting          in a complete                    malfunction              and failure.


5.7.        There             was        a safer         alternative             design          that      in     reasonable                  probability                    would


have        prevented               or    significantly              reduced           the      risk      of the         injury         in     question               without


substantially                    impairing                the        product's               utility.           The        alternative                   design                was


economically                  and        technologically                  feasible      at the          time      the     product             left     the          control          of


ADAPT            SOLUTIONS.


5.8.         The         above         design         defect      was       a producing                 and proximate                  cause         of the          injury          to


Plaintiff         made           the     basis       of this      suit.


B.           Marketing                   Defect


5.9.         ADAPT               SOLUTIONS                      failed      to warn          Plaintiff,          users,         aîïd     ultimate               consumers


of the       Adapt            XL       Seat's        dangerous             condition,           thereby          causing           a marketiîïg                       defect         at


the      time       it    left      the        possession            of ADAPT                 SOLUTIONS.                    The         intended                    use      of the


Adapt        XL     Seat         is so handicapped                        persons      caîï      access         tbeir      vehicles            via     lift.




                                                                                       5
5.10.      The         Adapt             XL          Seat       was      defective            and       dangerous              to    an     exteîït         beyond              any


contemplation                  by the                ordinary         user       or consumer                who      purchased            it with           the     ordinary


knowledge              common                  to the        community                as to the product's                    characteristics.


5.11.      When             ADAPT                    SOLUTIONS                   marketed             tbe     Adapt          XL      Seat      for        auto     retailers,


ADAPT               SOLUTIONS                         actually          knew       and        reasonably                foresaw        the      risk        of harm              of a


defectively            designed                Adapt         XL       Seat.


5.12.       Because                ADAPT                  SOLUTIONS                      marketed                the      Adapt           XL         seat         witbout             a


warning             or instruction                     of its     dangerous              condition,              this     caused       the      subject           Adapt           XL


seat      to    be     sold         in         aîï     tu'ireasonably                  dangerous             condition              to the      ultimate              user         or


consumer             of the         Adapt              XL       Seat.     Plaintiff          BILLY           GAMEZ            was     the      ultimate             user         and


consumer             of this        Adapt              XL     Seat.


5.13.         The       above             marketiîïg                    defect         was        a    producing               and        proximate                 cause             of


Plaintiff's           injuries            made           the basis           of this      suit.


               C.           Manufacturing                             Defect


5.14.          There        was      a manufacturing                           defect        in the Adapt               XL     Seat       at the time               it left       the


possession             of ADAPT                      SOLUTIONS.                   The        Adapt          XL     Seat      deviated          in its construction


or      quality            froîn         its         specifications               in     a       manner            that       reîïdered              it    unreasonably


dangerous.


5.15.          The      manufacturing                           defect         rendered               the     Adapt           XL      Seat       dangerous                  to     an


extent          beyond             that              which       would           be     contemplated                    by     tbe     ordinary              user          of     the


product,            with      the        ordinary               knowledge               coînmon             to the      community              as to the product's


characteristics.




                                                                                             6
5.16.         The         above           manufacturing                     defect          was        a producing                       and      proximate                cause          of


Plaintiff's           injuries             made       the     basis         of this         suit.



                                               Plaintiff's              Negligence                    Cause              of Action
                                                          Against             Adapt           Solutions,                    Inc.

5.17.         Plaintiff            incorporates               all     the     factual          allegations                  made          above.


5.18.         ADAPT                SOLUTIONS                   was          negligent              in its        design            and    marketing               of the       Adapt


XL       Seat       for     handicapped                   persons.          ADAPT             SOLUTIONS                            departed            from      the       standard


of care            and      duty          owed       to    Plaintiff           by     carelessly                 and        negligently                failing         to exercise


reasonable                 care      in      the      design           aîïd     marketing                   of     its      product            and       in      the      failure         of


instructing                its     users       about         the     use      of the        Adapt           XL         Seat.


5.19.         Specifically,                Adapt          failed       to design             the     Adapt             XL      Seat       with         the     following:


              a.             Lacked            the     appropriate                  safety         factor         for    the        supporting                structure;            and

              b.             Improper                and     inadequate                materials                 for     the       supporting                structure.

5.20.         Defendant                   ADAPT            SOLUTIONS                        knew        or        should            have       known             of a potential


risk      of harm                presented           by its         product,          but      negligently                   marketed              it without              adequate


warning             of the         danger(s)              or providing               proper          and         adequate                instructions              for     safe      use.


 5.21.        The          Adapt          XL       Seat      posed          a risk      of harm              that           might         arise         from      the      intended


or reasonably                     anticipated               use      of the      product.             Defendant                    ADAPT               SOLUTIONS                    knew


 or should                have      reasonably               foreseen           the      risk        of harm                at the         time        the     Adapt         XL      Seat


 was      sold,           aîïd     that        the    product           possessed                  a înarketing                    defect.        In    addition,            Plaintiff


 BILLY             GAMEZ             was       a foreseeable                  and     ultimate              consuîner                of the       Adapt          XL       Seat.




                                                                                              7
5.22.      Tlïe         absence           of      proper          warî'üngs             aî'ïd       instructions                 rendered         the      product


unreasonably               dangerous                 to the        ultimate            user        of the        product          and     was      a producing


cause      of Plaintiff's           injuries.


5.23.      Further,          ADAPT                SOLUTIONS                    also failed           to recall        the Adapt            XL     Seat      or warn


consumers           of the         risk        of serious          injury           or death         from        continued          use of the Adapt                   XL


Seat      after         having           notice       of     complaints                and/or         injuries            from     Adapt         XL      Seat,      and


other,      similar         seat         lifts,      including               with     regard          to the        Adapt          XL     Seat        missing          the


appropriate               safety          factors          for     the        supporting              structure             and     the        Adapt       XL       seat


lacking         specific     improper                and     inadequate                materials             for the        supporting           structure.


5.24.       The      above         acts        and     omissions               constitute            negligence             and     tbe     product         at issue


was       defective         in     its      design         aîïd        marketing,               and       such      negligence             was     a proximate


cause      of Plaintiff's              injuries.



                                                        Plaintiff's                 Cause          of Action
for      Breach           of Implied               Warrantv                  of Fitness             for      a Particular               Purpose             against
                                                                 Adapt          Solutions,                Inc.

5.25.       ADAPT                SOLUTIONS                       breached              the         implied          warranty              of     fitness         for         a


particular          purpose.


5.26.       ADAPT            SOLUTIONS                       was       a seller         at the time              of contracting             to sell      the Adapt


XL       Seat      to     MOBILITY                   WORKS.                  Therefore,            ADAPT            SOLUTIONS                    had       reason        to


know        of any         particular              purpose             for     which         the    Adapt          XL       Seat     was        sought       out       and


acquired          because           a truck           part       for     specific        îïeeds        was       requested           and       the buyer           of the


Adapt        XL     Seat         was      relying          on ADAPT                 SOLUTIONS'                    skill     or judgînent              to select        and


furnish         a suitable           good.




                                                                                        8
5.27.        The       Adapt            XL      Seat      was       to be      used           for     the      particular               purpose          of allowing              a


handicapped                   person          access       into      aîïd     out     of the              driver      seat        of their        vehicle        on wl'üch


the       seat     was       installed.


5.28.        Becai'ise            the        Adapt        XL        Seat      was         not        suitable             for     its    particular            purpose            of


lifting          handicapped                 persons        iîïto     and      out        of the           driver         seat      of their       vehicle,          ADAPT


SOLUTIONS                       breached          the     implied           warranty                of fitness            for    a particular            purpose.


5.29.        ADAPT               SOLUTIONS'                    breach          is a proximate                       cause         of Plaintiff's             injuries        and


damages              made         the     basis        of this      suit.



                                                                                     VI.
                                                                             DAMAGES


6.1.         As        a     direct       and        proximate               cause        of        the     occurrence                  made       the       basis      of   this


lawsuit,            Plaintiff           BILLY          GAMEZ            sustained               damages               and        hereby        sues      to recover          the


following:


                      A. Costs            for    reasonable             and     necessary                   medical             care     in the       past     and      future;


                      B.     Physical           pain      aîïd      meîïtal         anguish               in the      past         and     future;


                      C.     Physical           impairment                  in the     past          and      future;


                      D.     Physical           disfigurement                 in the          past         and      future;


                      E.     Loss       of wages          in the       past         and       future;          and


                      F.      Loss      of earning             capacity         in the          past         aîïd    future.



                                                                                     VII.
                                                                       JURY           DE'MAND


 7.1.            Plaintiff        demands              a trial      by jury          and        teîïders            the     requisite          fee.




                                                                                          9
                                                                                  VIII.
                                                            NOTICE                OF      RELIANCE


8.1.       Pursuant                to      Rule         193.7          of   the     Texas            Rules          of    Civil           Procedure,           Plaintiff


hereby          gives     notice          of intent         to utilize           all documents                  and tangible                 items        produced         by


any      party        through             discovery,              together         with        all      deposition                exhibits          and    documents


obtained           by written              questions,             in any pre-trial                proceediîïg              and/or          trial.



                                                                                    IX.
                      REQUEST                    FOR           NOTICE             OF        CRIMINAL                     CONVICTIONS


9.1.         Pursuant              to Rule            609      of the       Texas         Rules        of Civil          Evidence,            request          is hereby


made         for   written              notice        of intent         to use evidence                   of a conviction,                   if any, agaiîïst              any


of the          witnesses               named          by      Plaintiff          as persons               with        knowledge               of relevant             facts.


Sufficient              advance            written             notice       of    intent          to     use       such           evidence          is requested             to


provide            a fair          opportunity                  to     contest         the      use        of      such           evidence.           Said       notice         is


 requested            not       later     than        thirty         (30) days         before          trial.



                                                                                       X.
                                    DESIGNATED                          E-SERVICE                      EMAIL             ADDRESS


 10.1.          The      following               is     the          undersigned               attorney's                designated                  e-service         email


 address           for    all     e-served             docuînents             and         notices,         filed       and        unfiled,          pursuant         to Tex.


 R.      Civ.      P. 21(f)(2)              &     21a:         eservice@mcfirm.com.                             This         is     the      undersigned's                 only


 e-service            eînail            address,            and        service         through              any       other          email          address         will     be


 considered              invalid.



                                                                                  PRAYER


                WHEREFORE,                        PREMISES                   CONSIDERED,                           Plaintiff          respectfully             prays       that




                                                                                          10
ADAPT      SOLUTIONS,          INC.   Defendant,      be cited             to    answer      and    appear        and         that,


upon a final hearing of the cause, judgment                       be entered for the Plaintiff                    for    actual


and special damages, together           with pre-         and post-judgînent                 interest      as allowed             by


law, costs of Court,        and such other and further                     relief       to which     Plaiîïtiff         may       be


entitled   at law   or in equity.



                                                   Respectfully              subînitted,


                                                   MARTIN,              CUKJATI              & TOM,        L.L.P.


                                                   Jeffrey         J. Tom
                                                   State         Bar   No.       24056443
                                                   Troy      "Trey"        S. Martin,        III
                                                   State         Bar   No. 13108800
                                                   Curt      Cukjati
                                                   State         Bar   No. 05201540
                                                   Jacob         Cukjati
                                                   State         Bar   No.       24101188
                                                   Abagail          C. Arris
                                                   State         Bar   No.       24116170
                                                   1802      Blanco          Road
                                                   SanAntonio,                  Texas      78212
                                                   Telephone:              (210)    223-2627
                                                   Facsimile:              (210)    223-5052
                                                   Email:          eservice@mcfirîn.com



                                                   By:       /6/       g4/m0."7»
                                                                           jÀu

                                                           Jeffrey         J. Tom
                                                           State       Bar       No. 24056443


                                                   ATTORNEYS                     FOR     PLAINTIFF           BILLY
                                                   GAMEZ




                                                    - 1l     -
EXHIBIT 2
FILED
5/25/2021 12:45 PM
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Stephanie West


                                                  CAUSE NO. 2021CI08119

              BILLY GAMEZ                                            §          IN THE DISTRICT COURT
                                                                     §
              VS.                                                    §          407TH JUDICIAL DISTRICT
                                                                     §
              ADAPT SOLUTIONS, INC.                                  §            BEXAR COUNTY, TEXAS
                                                                     §

                                           DEFENDANT’S ORIGINAL ANSWER

              TO THE HONORABLE JUDGE OF SAID COURT:

                      COMES NOW, ADAPT SOLUTIONS, INC., Defendant in the above-entitled and

              numbered cause, and files this its Original Answer, and in support of same would show the Court as

              follows:

                                                                    I.

                      Defendant generally denies each and every material allegation in Plaintiff’s Petition and

              demands strict proof thereof by a preponderance of the credible evidence.

                                                                II.

                      Defendant pleads that pursuant to §41.0105 of the Civil Practice and Remedies Code,

              Plaintiff’s recovery of medical and healthcare expenses is limited to the amount actually paid by

              Plaintiff or incurred by or on behalf of Plaintiff.

                                                                III.

                      Defendant will show that the Plaintiff’s injuries, and damages, if any, are due to medical

              conditions unrelated to the accidental injury upon which his claim is based, and /or Plaintiff’s

              medical conditions pre-existed or were subsequent to the incident made the basis of this suit and

              were not caused by the incident made the basis of this lawsuit.
                                                  IV.

        Defendant would further plead that any losses or damages allegedly sustained by the Plaintiff

were caused, in whole or in part, or were contributed to, by the negligent conduct of Plaintiff and not

because of any negligence or fault or want of care on the part of this Defendant, and this Defendant

would thereby invoke the doctrine of contributory negligence and proportionate responsibility.

                                                   V.

        Defendant would further plead that any losses or damages allegedly sustained by the

Plaintiff were caused, in whole or in part, or were contributed to, by the negligent conduct of third

parties not named in this lawsuit, and not because of any negligence or fault or want of care on the

part of this Defendant. In addition, and alternatively, Defendant plead the damages sought by

Plaintiff herein were caused in whole or in part by parties or persons not subject to the control or

direction of Defendant.

                                                  VI.

        Pursuant to TEX. CIV. PRAC. & REM. CODE §18.091 and the laws of Texas, Defendant claims

and asserts the right to require that Plaintiff prove any alleged loss of earnings and/or loss of earning

capacity with evidence presented in the form of a net loss after reduction for income tax payments

or unpaid tax liability pursuant to any federal income tax law.

                                                  VII.

        Defendant hereby respectfully demand a jury trial and herewith tenders the required jury fee.

        WHEREFORE, PREMISES CONSIDERED, Defendant, ADAPT SOLUTIONS, INC.,

prays that upon hearing hereof that Plaintiff take nothing against Defendant, that Defendant goes

hence with its costs, without delay, and for such other and further relief, at law or in equity, to which

it may be justly entitled.




                                                   2
                                                Respectfully submitted,

                                                VIDAURRI, LYDE, RODRIGUEZ
                                                  & HAYNES, L.L.P.
                                                One Alamo Center
                                                106 South St. Mary’s Street, Suite 201
                                                San Antonio, Texas 78205
                                                (210) 922-8541 Telephone
                                                (210) 922-8547 Facsimile
                                                Eservice: saoffice@vlrhlaw.com

                                         By:    /s/ Pablo E. Rivera
                                                PABLO E. RIVERA
                                                State Bar No. 24079216

                                                ATTORNEY FOR DEFENDANT


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 25th day of May, 2021, a true and correct copy of the
foregoing document has been served in accordance with Rule 21a of the Texas Rules of Civil
Procedure on all attorneys of record:

Jeffrey J. Tom
SBN: 24056443
Troy “Trey” S. Martin, III
SBN: 13108800
Curt Cukjati
SBN: 05207540
Jacob Cukjati
SBN: 24101188
Abigail C. Arris
SBN: 24116170
MARTIN, CUKJATI & TOM, L.L.P.
1802 Blanco Road
San Antonio, Texas 78212
Telephone: (210) 223-2627
Facsimile: (210) 223-5052
E-mail: eservice@mcfirm.com
Attorneys for Plaintiff Billy Gamez

                                                /s/ Pablo E. Rivera
                                                PABLO E. RIVERA




                                            3
